DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/24/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khotsyanov et al. (US 2017/0264179; IDS).
In claim 10, Khotsyanov teaches (Fig. 1-10) a method, the method comprising: determining a desired constant radially directed load for an electric submersible pump (120) to stabilize the ESP (120) when instability of an electromagnetic field of the ESP occurs; manipulating an air gap (radial air gap between 210 and 220) in the ESP (120) to achieve the desired constant radially directed load or manipulating design of a stator (210) or the ESP (120) to achieve the desired constant radially directed load; and constructing the ESP (120).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 7-9, 11-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Khotsyanov et al. (US 2017/0264179; IDS) in view of DE 4006639 (639’; IDS).
In claim 1, Khotsyanov teaches (Fig. 1-10) an electric submersible pump (120), the ESP (120) comprising: a motor section (200) for driving the ESP (120), the motor section (200) including: a stator (210), the stator (210) having an inner surface (inner radial surface of 210); a rotor (300) rotatably disposed in the stator (210), the rotor (300) having permanent magnets or induction windings ([0006)] disposed therein that are responsive to the electromagnetic field to facilitate rotation of the rotor (300) relative to the stator (210); and a manipulated air gap (radial gap) disposed between the rotor (300) and the stator (210) that the electromagnetic field crosses, the manipulated air gap provides a desired constant radially directed load on the rotor (300) to stabilize the rotor (300) when instability of the motor section occurs.
Khotsyanov does not teach the stator having winding channels disposed axially therein and windings disposed in the winding channels to generate an electromagnetic field when power is supplied to the ESP.
However, 639’ teaches a motor drive (Fig. 1-2) having a stator (4) having winding channels (14) disposed axially therein and windings (18) disposed in the winding channels (14) to generate an electromagnetic field when power is supplied to the motor.
Therefore in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the ESP of Khotsyanov to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator such that drive wear is reduced (639’; [0003, 0015]).
In claim 2, Khotsyanov as modified teaches the ESP of claim 1; Khotsyanov does not teach wherein the rotor is disposed offset from a centerline in the stator wherein a portion of outer surface of the rotor is closer to a portion of an inner surface of the stator than any other part of the outer surface of the rotor.
However, 639’ further teaches wherein the rotor (3a) is disposed offset from a centerline in the stator (4) wherein a portion of outer surface of the rotor (3a) is closer to a portion of an inner surface of the stator (4) than any other part of the outer surface of the rotor (3a).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the ESP of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator such that drive wear is reduced (639’; [0003, 0015]).
In claim 7, Khotsyanov as modified teaches the ESP of claim 1; Khotsyanov does not teach wherein at least one of the winding channels has fewer windings disposed therein than each of the other winding channels in the stator to affect the electromagnetic field and cause the desired constant radially directed load.
However, 639 further teaches wherein at least one of the winding channels (18) has fewer windings disposed therein than each of the other winding channels (18) in the stator (4) to affect the electromagnetic field and cause the desired constant radially directed load ([0017]).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the ESP of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]).
In claim 8, Khotsyanov as modified teaches the ESP of claim 7; furthermore Khotsyanov does not teach wherein two of the winding channels has fewer windings disposed therein than each of the other winding channels in the stator.
However, 639 further teaches wherein two of the winding channels (18) has fewer windings (14) disposed therein than each of the other winding channels (18) in the stator ([0015-0017]; Fig. 3).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the ESP of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]).
In claim 9, Khotsyanov as modified teaches the ESP of claim 7; furthermore Khotsyanov does not teach wherein the total number of windings in the two winding channels that have fewer windings disposed therein than each of the other winding channels in the stator is equal to the number of windings in each of the other winding channels.
However, 639 already teaches wherein two of the winding channels (18) has fewer windings (14) disposed therein than each of the other winding channels (18) in the stator, and furthermore that number can be adjusted to be any number greater than the amount of windings in opposed channels ([0015-0017]; Fig. 3).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the ESP of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 11, Khotsyanov teaches the method of claim 10; furthermore Khotsyanov teaches wherein the ESP (120) comprises: a motor section (200) for driving the ESP (120), the motor section (200) including: the stator (210) having an inner surface; a rotor (220) disposed in the stator (210), the rotor (220) having permanent magnets or induction windings ([0006)] disposed therein that are responsive to the electromagnetic field to facilitate rotation of the rotor (220) relative to the stator (210); and a manipulated air gap (radial gap between 210 and 220) disposed between the rotor (220) and the stator (210) that the electromagnetic field crosses, the manipulated air gap provides a desired constant radially directed load on the rotor (220) to stabilize the rotor (220) when instability of the motor section (200) occurs.
Khotsyanov does not teach the stator having winding channels disposed axially therein and windings disposed in the winding channels to generate an electromagnetic field when power is supplied to the ESP.
However, 639’ teaches a motor drive (Fig. 1-2) having a stator (4) having winding channels (14) disposed axially therein and windings (18) disposed in the winding channels (14) to generate an electromagnetic field when power is supplied to the motor.
Therefore in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the method of Khotsyanov to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator such that drive wear is reduced (639’; [0003, 0015]).
In claim 12, Khotsyanov as modified teaches the method of claim 11; Khotsyanov does not teach wherein the rotor is disposed offset from a centerline in the stator wherein a portion of outer surface of the rotor is closer to a portion of an inner surface of the stator than any other part of the outer surface of the rotor.
However, 639’ further teaches wherein the rotor (3a) is disposed offset from a centerline in the stator (4) wherein a portion of outer surface of the rotor (3a) is closer to a portion of an inner surface of the stator (4) than any other part of the outer surface of the rotor (3a).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator such that drive wear is reduced (639’; [0003, 0015]).
In claim 17, Khotsyanov as modified teaches the method of claim 1; Khotsyanov does not teach wherein at least one of the winding channels has fewer windings disposed therein than each of the other winding channels in the stator to affect the electromagnetic field and cause the desired constant radially directed load.
However, 639 further teaches wherein at least one of the winding channels (18) has fewer windings disposed therein than each of the other winding channels (18) in the stator (4) to affect the electromagnetic field and cause the desired constant radially directed load ([0017]).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]).
In claim 18, Khotsyanov as modified teaches the method of claim 17; furthermore Khotsyanov does not teach wherein two of the winding channels has fewer windings disposed therein than each of the other winding channels in the stator.
However, 639 further teaches wherein two of the winding channels (18) has fewer windings (14) disposed therein than each of the other winding channels (18) in the stator ([0015-0017]; Fig. 3).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]).
In claim 19, Khotsyanov as modified teaches the method of claim 17; furthermore Khotsyanov does not teach wherein the total number of windings in the two winding channels that have fewer windings disposed therein than each of the other winding channels in the stator is equal to the number of windings in each of the other winding channels.
However, 639 already teaches wherein two of the winding channels (18) has fewer windings (14) disposed therein than each of the other winding channels (18) in the stator, and furthermore that number can be adjusted to be any number greater than the amount of windings in opposed channels ([0015-0017]; Fig. 3).
Therefore further in view of 639’, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the method of Khotsyanov as modified to have arrived at the claimed invention, in order to provide an asymmetrical air gap between the rotor and stator via the uneven electromagnetic forces applied, such that drive wear is reduced (639’; [0003, 0015-0017]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 3-6 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 3: “wherein the inner surface of the stator has a flat section to affect the electromagnetic field and cause the desired constant radially directed load.”
Claim 4: “wherein the inner surface of the stator has at least one nodule disposed thereon to affect the electromagnetic field and cause the desired constant radially directed load.”
Claim 5: “wherein one of the winding channels disposed in the stator is larger than each of the other winding channels disposed in the stator to affect the electromagnetic field and cause the desired constant radially directed load.”
Claim 13: “wherein the inner surface of the stator has a flat section to affect the electromagnetic field and cause the desired constant radially directed load.”
Claim 14: “wherein the inner surface of the stator has at least one nodule disposed thereon to affect the electromagnetic field and cause the desired constant radially directed load.”
Claim 15: “wherein one of the winding channels disposed in the stator is larger than each of the other winding channels disposed in the stator to affect the electromagnetic field and cause the desired constant radially directed load.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 6191513) teaches a stator acting on a rotor wherein the rotor is movable based on bearing movements in reaction to the rotor position.
Chen et al. (US 6201329) teaches a stator acting on a rotor wherein the rotor is movable based on bearing movements in reaction to the rotor position.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832